Title: To James Madison from George Stacey, 16 May 1802 (Abstract)
From: Stacey, George
To: Madison, James


16 May 1802, Chester. Informs JM of his arrival at Chester from Ile de France. “Mr. Buchanan having been appointed Agent for the United States at that place, I conceived it a duty I owed to my family to quit the Colony by the earliest occasion, and accordingly advised that Government of my intention to resign my public functions, as you will see by the Copy of a Letter from the Administrators General of the Colony to me.” Reports that news of European peace reached Ile de France from the government of the Cape of Good Hope several days before his departure, “which put a stop to the expedition of privateers.” Offers to send JM “every intelligence I can, which may be useful to our Country,” and notes that JM can address him “to care of Messrs. Davy Roberts & Co. Philadelphia.”
 

   
   RC and enclosure (DNA: RG 59, CD, Port Louis, vol. 1). RC 3 pp.; docketed by Brent. Misfiled at 1803. Enclosure is a copy of a letter from Governor-General Magallon and Intendant Chanvalon to Stacey, 4 Pluviôse an X (14 Jan. 1802) (3 pp.; in French), expressing satisfaction with the latter’s conduct in office.



   
   A full transcription of this document has been added to the digital edition.

